SLANDER, for charging the plaintiff with having committed perjury. Pleas; not guilty, and justification. Verdiet and judgment for the defendant. Motion for a new trial overruled.
After the evidence was concluded, the plaintiff asked the Court to instruct the jury, that to sustain the defence on the ground of justification the jury should have the same amount of evidence as would have been sufficient to convict the plaintiff of peijury if he had been upon his trial for that offence. The Court refused so to instruct, but told the jury that this was a civil case, and that in civil cases the jury might judge from a preponderance of testimony, while, in criminal cases, they must be satisfied, beyond a reasonable doubt, to convict.
The instructions thus given were erroneous. That requested by the plaintiff was in accordance with the law applicable to the question put in issue by the plea of justification and the evidence in the case. Lanter v. McEwen, 8 Blackf. 495.